Citation Nr: 1225033	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  09-22 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a cardiovascular disorder, including a psychophysiological disorder (claimed as a heart disorder). 

2.  Entitlement to service connection for a cardiovascular disorder, including a psychophysiological disorder (claimed as a heart disorder). 

3.  Entitlement to service connection for a cervical spine disorder. 

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and psychosis, not otherwise specified. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the RO in New Orleans, Louisiana.  

The Board acknowledges that the September 2007 rating decision did not overtly deny the claim to reopen service connection for a cardiovascular disorder.  However, the narrative section regarding the issue of service connection for PTSD included discussion of the Veteran's cardiovascular symptoms in service and his statement that he was told that he had a heart attack in service.  Further, development was done regarding the issue of service connection for a cardiovascular disorder.  A statement of the case was issued in April 2009 that included the issue of service connection for a cardiovascular disorder and a narrative therein noted that the RO did not reopen the issue for lack of new and material evidence.  A supplemental statement of the case issued in August 2009, confirmed that the claim was denied for lack of new and material evidence.  As development has been accomplished and the RO has issued a statement of the case as well as a supplemental statement of the case, and the Veteran has perfected an appeal, the Board finds that it has jurisdiction over the matter despite the September 2007 rating decision's lack of a narrative addressing the issue. 

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has redefined the Veteran's psychiatric appeal, as is listed on the title page of this decision.  

A review of the Virtual VA system reveals that rating decisions were issued in March 2010, February 2011, and April 2011 which denied service connection for stroke, hypertension, ischemic heart disease, and anxiety, among others.  As these issues were already included the Veteran's instant appeal for service connection of a cardiovascular disorder as well as an acquired psychiatric disorder, the Board finds that diagnoses of hypertension and stroke as well as anxiety symptoms are still properly before the Board at this time and are addressed herein. 

Next, the Board has recharacterized the Veteran's claim regarding a spine disorder in accordance with the evidence and argument presented by the Veteran that he seeks service connection for a cervical spine disorder.  Specifically, in July 2005, the Veteran filed a claim for a spine disorder, degenerative joint disease.  In his representative's June 2012 Informal Hearing Presentation, the representative characterized the claim as a claim for a cervical spine disorder, which is in accordance with the evidence and argument submitted by the Veteran.

The issues of entitlement to service connection for an acquired psychiatric disorder as well as service connection for a cardiovascular disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 1976 rating decision, the RO denied entitlement to service connection for a psychophysiological cardiovascular disorder, claimed as a heart disorder, finding that the evidence did not show an organic heart disorder and was more likely related to a long history of dizziness.  The Veteran was notified of this determination that same month, along with his appellate rights, and he did not appeal the decision within the one-year period.  Thus, the decision is final.

2.  Evidence associated with the claims file consists of relevant service department records that had not been associated with the claims file when VA first decided the claim in October 1976.
3.  The weight of the evidence is against a finding of that the Veteran's current cervical spine disorder was incurred in or aggravated by service. 


CONCLUSIONS OF LAW

1.  The October 1976 RO decision, which denied service connection for a psychophysiological disorder, claimed as a heart disorder, is final.  New and material evidence has been submitted consisting of service treatment records, and the claim of entitlement to service connection for a psychophysiological disorder, claimed as a heart disorder, will be reconsidered.  38 U.S.C.A. §§ 7105, 5108; 38 C.F.R. § 3.156 (2011).

2.  A cervical spine disorder was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the issues, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been satisfied by way of a letter dated in April 2006.  The Board observes that the Veteran was not provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman.  However, the Board finds no prejudice in proceeding with a decision regarding the claim for service connection of a cervical spine disorder.  In this regard, as the Board concludes herein that the preponderance of the evidence is against the Veteran's claim, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.  Therefore, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

As the Board's decision to reconsider the Veteran's claim of entitlement to service connection for a cardiovascular disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of such claims is deferred pending additional development consistent with the VCAA.

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In compliance with this duty, the RO associated the Veteran's service treatment records, service personnel records, private treatment records, and VA outpatient treatment records.  

The Board acknowledges that a VA examination was not provided regarding the cervical spine claim, but finds that such is not warranted.  The Board finds the Veteran's allegation of having sustained a neck injury, when he fell from a ladder in service, to be not credible.  The Veteran had filed a claim for service connection for a heart disability in May 1973, which was approximately four months following service discharge.  He reported that he had sustained an injury when he fell off a ladder, which had caused an enlarged heart.  However, when the Veteran was hospitalized in June 1973, he reported no such injury.  Rather, he described having two to three "falling out spells" in service.  It does not make sense that the Veteran would not have reported an in-service injury, which he claimed had caused his heart disability, while being hospitalized for that disability.  The Board finds that the reason he did not report it was because it did not happen.  Additionally, when the Veteran was seen in service multiple times for chest pain, at no time did he report having sustained an injury, much less an injury from falling off a ladder.  Thus, the Board finds as fact that the Veteran did not sustain an injury to his cervical spine during service, and his allegation of such is rejected.  

Further supporting this conclusion is that the first time the Veteran reported problems with his cervical spine was when he was seen in 2002, and he reported the onset of the symptoms in June 2001.  At that time, he specifically denied any prior problems or injury.  Thus, not only does this support a finding that there was no injury in service, this also is evidence against a finding that the disability may be due to service.  For these reasons, the Board finds that a VA examination is not necessary to decide the merits of the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

In November 1973, the Veteran submitted a formal claim for service connection for a heart disorder.  See VA Form 21-526, Veteran's Application for Compensation or Pension.  In an October 1976 decision, the RO denied service connection for a psychophysiological cardiovascular disorder, claimed as a heart disorder, determining that the evidence showed a lifelong history of dizziness and fainting and that the complaints in service were acute.  In November 1976, the RO provided the Veteran with notice of the decision.  The reverse side of the notice informed the Veteran of his appellate rights.  See 38 C.F.R. § 19.114 (1983).  The Veteran did not appeal.  Thus, the October 1976 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In a VA Form 21-4138, Statement in Support of Claim, received in July 2005, the Veteran filed an application to reopen the claim for service connection of a heart disorder.  The claim was denied and resulted in the present appeal. 

The evidence received since the October 1976 RO decision includes multiple medical records showing evidence of a current diagnosis of hypertension as well as a report of a stroke in January 2008.  More importantly, the Veteran has submitted copies of service treatment records.  

As to the copies of service treatment records, where the new and material evidence consisted of a supplemental report from the service department received before or after the decision had become final, the former decision was to be reconsidered by the adjudicating agency of original jurisdiction.  This includes official service department records which presumably had been misplaced and have now been located and forwarded to VA. 38 C.F.R. § 3.156(c).

During the pendency of this appeal, the provisions of 38 C.F.R. § 3.156(c) were amended, effective October 6, 2006.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 2006) (codified at 38 C.F.R. § 3.156(c)).  If a law or regulation changes during the course of a claim or an appeal, the version more favorable to the Veteran will apply, to the extent permitted by any stated effective date in the amendment in question. 38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  This law did not explicitly limit retroactive effect.  Therefore, this provision applies to the current claim on appeal.

The preamble in the proposed 38 C.F.R. § 3.156(c) contains a full explanation of the bases for the change in regulation.  See 70 Fed. Reg. 35,388-35,390 (June 20, 2005).  The preamble noted that the use of the words "new and material evidence" was confusing as it inferred that VA may reopen a claim when service department records were received that were not available before.  The effective date of such a claim would be the date of the reopened claim.  It was noted that, in practice, when VA received service department records that were previously unavailable at the time of the prior decision, VA may reconsider the prior decision.  The change was intended to broaden the description of service department records to include unit records, such as those received from the Joint Services Records Research Center (JSRCC) that pertain to military experiences claimed by a Veteran.  See 70 Fed. Reg. 35,388.

The amended regulations provides as follows:

(c) Service department records. (1) Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to: . . . 
(ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records.

Because the evidence received during the appeal includes copies of relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  The reason they are relevant is that they show the Veteran's multiple in-service complaints of chest pain.  Accordingly, the claim for service connection for a cardiovascular disorder, including a psychophysiological disorder, will be reconsidered.  See 38 C.F.R. § 3.156(c)(3) (2011).

Service Connection - Cervical Spine

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Chronic disease, such as arthritis, may be granted if manifested to a compensable degree within one year following service discharge. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).

An alternative method of establishing the nexus and current symptomatology is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current disability to that symptomatology.  Savage, 10 Vet. App. 488.

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran contends that he is entitled to service connection for a cervical spine disorder.  Specifically, in July 2005, the Veteran filed a claim for a spine disorder, degenerative joint disease.  In his representative's June 2012 Informal Hearing Presentation, the representative characterized the claim as a claim for a cervical spine disorder, which is in accordance with the evidence and argument submitted by the Veteran.  Additionally, in the June 2012 Informal Hearing Presentation, the Veteran argued that he hit his neck when he fell in service, at the time of his pyschophysiological cardiovascular event.  

Service treatment records do not note any complaints regarding an injury to the Veteran's neck or any injury at that.  For the same reasons described above in explaining why a VA examination was not warranted, the Board finds as fact that the Veteran did not sustain an injury to his cervical spine in service.  Again, he claims that he sustained the injury at the same time he sustained the injury that caused his heart to be enlarged.  However, the service treatment records do not show any report of an injury when the Veteran was being seen for complaints of chest pain.  Clinical evaluations of the spine and neck were normal at service discharge.  The Veteran failed to report an injury when he was hospitalized in May 1973, or at any time prior to the Veteran's 2005 claim for service connection for a cervical spine disorder.  When seen in 2002, he specifically denied any prior injury.  The Board accords that 2002 statement high probative value because it is a statement against interest.  Thus, the Board finds there is no competent evidence of an in-service disease or injury involving the cervical spine in service.

Additionally, post-service treatment records do not demonstrate a diagnosis of a cervical spine disability until almost 30 years following service discharge.  Thus a chronic disability including degenerative joint disease was not shown to have been established within one year of service.  As such, service connection is not warranted on a presumptive basis. 

Regarding a current cervical spine diagnosis, the Board notes that this element has been met as a radiological test dated in April 2003 resulted in a diagnosis of degenerative disc disease of the cervical spine as well as degenerative arthritis of the cervical spine.  Additionally, the Veteran underwent a diskectomy in August 2002 with fusion and a plate, due to herniated disks at C4-5 and C5-6.  Prior to the surgery, a June 2002 letter following a consult indicated that the Veteran had presented that same month with spontaneous onset of left shoulder weakness.  He also reported onset of symptoms beginning in June 2001.  He reported that he had no neck pain and had no prior similar problems.  The private physician conducted a work-up including a rheumatoid survey which showed an elevated uric acid.  An MRI scan was also completed and revealed a large distal extrusion at C4-5 with severe spinal stenosis.  He was then sent for evaluation for cervical spine surgery as noted above.  An April 2003 private treatment record indicated that the Veteran experienced difficulty swallowing, which may have been due to the plate but that he had no neck pain and had normal examination regarding cranial nerves and reflexes.  As noted above, a radiological test completed in association with the private treatment record, resulted in diagnoses of degenerative disc disease and degenerative arthritis of the cervical spine.

Besides the fact that the Board finds that the evidence does not support an in-service cervical spine injury, the evidence also does not support a finding of a relationship between the Veteran's current cervical spine disability and service.  Neither his VA treatment records, nor his private treatment records, contain an etiological opinion regarding the cervical spine diagnoses. 

The Veteran has contended that his claimed disabilities are related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to, and a mere conclusory generalized lay statement that service event or illness caused the claimant's current disability is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Although the claimant is competent in certain situations to provide a diagnosis of a simple disability such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Board finds that the etiology of the Veteran's cervical spine disability is a complex medical question, which is beyond the competency of a layperson.  The Board further finds that the question regarding the relationship between such disabilities and military service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as the Veteran has provided only his own conclusory statements regarding causation, the Board finds that the Veteran's statements to be of little probative value as he is not competent to opine on such a complex medical question.  

As an alternative to establishing the second and third prong in Shedden, the Veteran may show a continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96.  As stated above, the Veteran's allegations of an in-service injury are rejected as not credible.  Thus, any allegation of chronic neck pain following service discharge is rejected as not credible as well.  In 2002, the Veteran provided an onset date in 2001 to his private physician, which the Board finds is highly probative of the onset of his neck pain, as it is a statement against interest.  For these reasons, the Board finds that continuity of symptomatology has not been established in this case.  

As previously stated, entitlement to service connection requires a finding that there is a current disability that has a relationship to an in-service injury or disease.  In this case, there is competent medical evidence showing diagnosed degenerative disc disease and arthritis of the cervical spine, but the preponderance of the evidence is against both a finding of an in-service disease or injury and a nexus between the current disabilities, which first manifested many decades after service discharge, and service.  Because the preponderance of the evidence is against the claim, it is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence consisting of pertinent service treatment records having been submitted, the claim of entitlement to service connection for a cardiovascular disorder, including psychophysiological disorder, must be reconsidered.  To that extent only, the appeal is granted.

Service connection for a cervical spine disorder is denied. 

REMAND

Regarding the remaining claims on appeal, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

Regarding the claim for an acquired psychiatric disorder, the Veteran primarily claimed service connection for PTSD.  He also submitted a March 2008 private assessment which resulted in a finding that he did not meet the requirements for PTSD.  However, in numerous statements as well as the Informal Hearing Presentation, he has asserted that he was in fear for his life while serving in Vietnam, specifically while he was flying in a plane and thought he was going to die due to turbulence.  He has also reported that his unit underwent frequent bombing from the enemy while in Vietnam.  A service treatment record dated in October of an unidentified year indicated that he had chest pain due to anxiety.  VA outpatient treatment records have included diagnoses of psychosis, not otherwise specified, as well as "rule out major depression," "rule out schizophrenia," and "rule out dementia with delusions."  

As previously noted, the Court has recently held that when a Veteran submits a claim for service connection for PTSD, he is claiming service connection for psychiatric symptomatology regardless of how the disability is diagnosed.  See Clemons, 23 Vet. App. 1.  To that end, the Veteran should be provided a VA examination to determine the nature and etiology of any current acquired psychiatric disorder, including PTSD and psychosis, not otherwise specified.

Regarding the claim for service connection of a cardiovascular disorder, the Board observes that since the 1976 rating decision, the Veteran has been diagnosed with hypertension as well as a history of a stroke in January 2008.  A review of the Virtual VA file indicates that the Veteran was evaluated in a Disability Benefits Questionnaire for ischemic heart disease, in December 2010.  As this questionnaire is not part of the paper file and is not scanned into the Virtual VA system, the questionnaire should be associated with the file or scanned.  Further, if the DBQ did not fully address cardiovascular diseases other than ischemic heart disease, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently-diagnosed cardiovascular disability. 

Lastly, with respect to both issues, any outstanding VA treatment records should be obtained and associated with the file.  The Board notes that the Veteran has submitted some of his own copies of VA outpatient treatment records, however the records appear to be incomplete.  For example, a mental health treatment record indicates that the stroke occurred in January 2008, however, there are no VA outpatient treatment records related to the actual stroke, in the file.  A review of the Virtual VA system, including a rating decision dated in February 2011 indicates that VA outpatient treatment records dated from November 2009 to February 2011 have been associated with the file.  The February 2011 rating decision also indicates that the Veteran submitted records for the period from June 2007 to November 2009.  Similarly, a March 2010 rating decision that is accessible on Virtual VA, indicates that evidence included VA outpatient treatment records dated from April 2008 to December 2009.  As the actual records are not scanned into the Virtual VA system, any relevant records maintained by the RO should be associated with the file or scanned and made accessible on Virtual VA.  Therefore, the request for records should include all relevant treatment records related to cardiovascular and psychiatric treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records regarding the Veteran's cardiovascular disorders as well as psychiatric disorders, from the VA medical center in Shreveport, Louisiana and the VA community based outpatient clinic in Monroe, Louisiana, for the period prior to April 2008 and for the period from February 2011 to the present.  Additionally, any treatment records obtained from the VA facilities and maintained by the RO should be associated with the file or scanned and made accessible on Virtual VA.  The December 2010 DBQ related to ischemic heart disease should either be associated with the file or scanned and made available on Virtual VA.   

2.  Thereafter, the Veteran should be scheduled for a VA psychiatric examination by a psychiatrist or psychologist to determine the etiology of any current or recent psychiatric disability, including but not limited to, PTSD, psychosis not otherwise specified, as well as rule out major depression, rule out schizophrenia, and rule out dementia with delusions.  All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the psychiatrist or psychologist for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The opinions provided should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests, including psychological testing, such as the Minnesota Multiphasic Personality Inventory, must be completed in accordance with the latest AMIE worksheets for rating mental disorders.

The Board requests the VA examiner review all the records in the file to obtain a complete picture of the Veteran's psychiatric background.  The examiner is informed that the Veteran has been diagnosed with psychosis, not otherwise specified.  There have been notations to rule out major depression, schizophrenia, and dementia with delusions).  The Veteran is also alleging he has PTSD from his service in Vietnam.

The examiner should then provide an opinion regarding the following:  

i. Does the Veteran have a current psychiatric disorder or disorders?  Please enter the appropriate diagnosis or diagnoses.

ii. If the Veteran has PTSD, is it related to his fear of hostile military or terrorist activity.  The examiner should confirm whether any of the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressors.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressors. 

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

iii. If the examiner determines that the clinical evidence does not support a diagnosis of PTSD, the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed psychiatric disorder had its onset in service or is otherwise etiologically related to the Veteran's service, including any incident of service.  

The examiner should provide a rationale for all opinions expressed and conclusions reached.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate.  The examiner should state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).

3.  The Veteran should then be afforded a VA cardiovascular examination to determine the current nature and etiology of any cardiovascular disorder.  The Veteran's claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests and studies deemed necessary should be performed.  

The examiner should address the following questions: 

Is it at least as likely as not (50 percent or greater probability) that the Veteran has a current cardiovascular disorder that was incurred in service? 

The examiner should provide a rationale for all opinions expressed and conclusions reached.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate.  The examiner should state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).

4.  The AMC/RO should then re-adjudicate the claims.  If the claims remain denied, the AMC/RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


